Case 6:20-cv-00979-ADA Document 160-1 Filed 09/03/21 Page 1 of 12




        APPENDIX A
     Case 6:20-cv-00979-ADA Document 160-1 Filed 09/03/21 Page 2 of 12



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


ALIGN TECHNOLOGY, INC.,

              Plaintiff and
              Counterclaim-Defendant,
                                              C.A. No. 6:20-cv-00979
       v.
                                              JURY TRIAL DEMANDED
3SHAPE A/S and 3SHAPE TRIOS A/S

              Defendants and
              Counterclaim-Plaintiffs.




           LETTER OF REQUEST: REQUEST FOR INTERNATIONAL JUDICIAL
      ASSISTANCE PURSUANT TO THE HAGUE CONVENTION OF 18 MARCH 1970 ON
       THE TAKING OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS

     GREETINGS:

                                 The Honorable Judge Alan D Albright, District Judge
 1. Sender
                                 United States District Court for the Western District of Texas,
                                 Waco Division
                                 800 Franklin Avenue Room 301
                                 Waco, Texas 76701
                                 USA
                                 Ministry of Justice
 2. Central Authority of the
                                 Procedural Law Division
 Requested State
                                 Slotsholmsgade 10
                                 1216 Copenahgen K
                                 Denmark




                                               1
       Case 6:20-cv-00979-ADA Document 160-1 Filed 09/03/21 Page 3 of 12




                                  This Court; representatives of the parties as indicated below;
  3. Person to whom the
                                  the witnesses from whom evidence is requested as indicated
  executed request is to be
                                  below; such other person(s) that you deem proper; and
  returned
                                  Plaintiff’s representative in Denmark:

                                        Kenneth Kvistgaard-Aaholm
                                        Gorrissen Federspiel
                                        Prismet, Silkeborgvej 2
                                        8000 Aarhus C, Denmark
                                        +45 86 20 75 19
                                        kka@gorrissenfederspiel.com

                                  Date: As soon as possible but no later than January 31, 2022.
  4. Specification of the date
  by which the requesting
                                  Reason for urgency: Pursuant to the Scheduling Order
  authority requires receipt of
                                  governing Align Technology, Inc. v. 3Shape A/S et al., Case No.
  the response to the Letter of
                                  6:20-cv-00979-ADA, fact discovery commenced August 23,
  Request
                                  2021. Pursuant to the Court’s Standard Order Governing
                                  Patent Proceedings and the parties’ agreement, fact discovery
                                  will be completed by approximately April 15, 2022. Align
                                  submits that expedient treatment of this request will allow the
                                  parties to arrange a mutually agreeable date for production and
                                  depositions and avoid disruption to business or personal
                                  obligations.

       In conformity with Article 4 of the Hague Convention on the Taking of Evidence Abroad in

Civil or Commercial Matters (“Hague Convention”), Federal Rule of Civil Procedure 28(b), and 28

U.S.C.A. 1781(b), the undersigned authority respectfully has the honor to submit the following

request:

                                  The Honorable Judge Alan D Albright, District Judge
  5. a. Requesting Judicial
                                  United States District Court for the Western District of Texas,
  Authority (Article 3, a)
                                  Waco Division
                                  800 Franklin Avenue Room 301
                                  Waco, Texas 76701
                                  USA
                                  Denmark
  b. To the competent
  Authority of (Article 3, b)
                                  Align Technology, Inc. v. 3Shape A/S et al.
  c. Names of the case and
                                  Case No. 6:20-cv-00979-ADA
  any identifying number
                                  United States District Court for the Western District of Texas




                                                2
     Case 6:20-cv-00979-ADA Document 160-1 Filed 09/03/21 Page 4 of 12




6. Names and addresses of the parties and their representatives (including representatives in the
requested State) (Article 3, b)
                                 Align Technology, Inc.
a. Plaintiffs
                                 Plaintiff is represented by:
Representatives
                                 Barry K. Shelton
                                 Shelton Coburn LLP
                                 311 RR 620 S, Suite 205
                                 Austin, TX 78734
                                 Tel: (512) 263-2165
                                 Fax: (512) 263-2166
                                 bshelton@sheltoncoburn.com

                                 Faye Paul Teller
                                 Bartlit Beck LLP
                                 54 West Hubbard St
                                 Chicago, IL 60654
                                 Tel: (312) 494-4400
                                 Fax (312) 494-4440
                                 faye.paul@bartlitbeck.com

                                 Plaintiff has appointed legal counsel in Denmark to pursue and
                                 assist with the commission to take evidence. The details of
                                 Plaintiff’s legal counsel in Denmark is:

                                      Kenneth Kvistgaard-Aaholm
                                 Gorrissen Federspiel
                                 Prismet, Silkeborgvej 2
                                 8000 Aarhus C, Denmark
                                 +45 86 20 75 19
                                 kka@gorrissenfederspiel.com

                                 3Shape A/S and 3Shape TRIOS A/S
b. Defendants
                                 Defendants are represented by:
Representatives
                                 Max Ciccarelli
                                 Ciccarelli Law Firm
                                 750 N. St. Paul, Suite 200
                                 Dallas, TX 75201
                                 Tel: (214) 444-8869
                                 Max.Ciccarelli@ciccarellilawfirm.com

                                 Kim Coghill
                                 Troutman Pepper Hamilton Sanders LLP
                                 2000 K Street, N.W., Suite 600


                                               3
    Case 6:20-cv-00979-ADA Document 160-1 Filed 09/03/21 Page 5 of 12




                               Washington, DC 20006
                               Tel: (202) 220-1200
                               Fax: (202) 220-1465
                               kimberly.coghill@troutman.com
                               N/A
c. Other parties
                               N/A
Representatives
                               Civil action alleging patent infringement under the patent laws
7. a. Nature of the
                               of the United States, and business tort claims under state and
proceedings (divorce,
                               federal laws of the United States.
paternity, breach of
contract, product liability,
etc.) (Article 3, c)
                               Discovery sought in this Letter of Request is relevant in Case
b. Summary of complaint
                               No. 6:20-cv-00979-ADA:

                               In Align’s complaint against Defendants, Align alleges that
                               Defendants infringe U.S. Patent No. 9,101,433, U.S. Patent No.
                               10,728,519, U.S. Patent No. 10,750,151, U.S. Patent No.
                               10,750,152, U.S. Patent No. 10,945,609, US Patent No.
                               10,791,936, and U.S. Patent No. 10,709,527 (collectively,
                               “Align Asserted Patents”).

                               Defendants have counterclaimed alleging that Align infringes
                               U.S. Patent No. 10,097,815, U.S. Patent No. 10,383,711, U.S.
                               Patent 10,905,333, and U.S. Patent No. RE48,221 (collectively,
                               “3Shape Asserted Patents”) and has one outstanding claim for
                               fraudulent inducement.
                               In defense against Align’s claims of patent infringement of the
c. Summary of defense and
                               Align Asserted Patents, Defendants assert, inter alia, that they
counterclaims
                               do not infringe any of the claims of the Align Asserted Patents
                               and that the Align Asserted Patents are invalid and/or
                               unenforceable.

                               In defense against 3Shape’s counterclaims of patent
                               infringement and fraudulent inducement, Align asserts, inter
                               alia, that it has not infringed any of the claims of the 3Shape
                               Asserted Patents, the 3Shape Asserted Patents are invalid
                               and/or unenforceable, and that it has not committed
                               fraudulent inducement.
                               Bo Esbech’s current address is:
d. Other necessary
information or documents
                               Tingmosen 6B
                               3500 Værløse
                               Denmark




                                             4
    Case 6:20-cv-00979-ADA Document 160-1 Filed 09/03/21 Page 6 of 12




                                 Christian Romer Rosberg’s current address is:

                                 Hampeland 14
                                 2700 Brønshøj
                                 Denmark
                                 In order to assert its claims that the Align Asserted Patents are
8. a. Evidence to be
                                 infringed, valid, and enforceable; to establish its defenses that
obtained or other judicial act
                                 the 3Shape Asserted Patents are not infringed and are invalid
to be performed (Article 3d)
                                 and not enforceable; and to establish its defenses that it did not
                                 commit fraudulent inducement, Plaintiff seeks certain
                                 documents and testimony from Bo Esbech and Christian
                                 Romer Rosberg.

                                 In particular, Mr. Esbech and Mr. Rosberg are former 3Shape
                                 employees and inventors on the ’711 Patent and may have
                                 knowledge and information relevant to that patent, the
                                 development of 3Shape’s infringing products, and the parties’
                                 business relationship.
                                 Bo Esbech and Christian Romer Rosberg were employees at
b. Purpose of the evidence
                                 3Shape during the relevant time period and are currently
or judicial act sought
                                 located in Denmark. Mr. Esbech and Mr. Rosberg are
                                 inventors on the ’711 Patent and participated in the
                                 development of 3Shape’s infringing 3D scanning technologies.
                                 The documents and testimony of Mr. Esbech and Mr. Rosberg
                                 are highly relevant because Mr. Esbech and Mr. Rosberg have
                                 unique knowledge regarding 3Shape’s purported invention of
                                 the technologies underlying the ’711 Patent and of 3Shape’s
                                 infringement of the Align Asserted Patents.

                                 Mr. Esbech’s and Mr. Rosberg’s testimony and records may
                                 also be relevant to Align’s defenses to 3Shape’s patent
                                 infringement and fraudulent inducement counterclaims, as well
                                 as Align’s damages theories.
                                 Bo Esbech
9. Identity and address of
                                 Tingmosen 6B
any person to be examined
                                 3500 Værløse
(Article 3, e)
                                 Denmark

                                 Christian Romer Rosberg
                                 Hampeland 14
                                 2700 Brønshøj
                                 Denmark
                                 See Exhibits A1 and A2
10. Questions to be put to
the persons to be examined
or statement of the subject


                                               5
    Case 6:20-cv-00979-ADA Document 160-1 Filed 09/03/21 Page 7 of 12




matter about which they are
to be examined (Article 3, f)
                                See Exhibits A3 and A4
11. Documents or other
property to be inspected
(Article 3, g)
                                We respectfully request that, in accordance with Danish rules,
12. Any requirement that
                                the testimony be given under an obligation to speak the truth
the evidence be given on
                                or subject the witness to criminal prosecution.
oath or affirmation and any
special form to be used
(Article 3, h)
                                This Court respectfully requests that Bo Esbech and Christian
13. Special methods or
                                Romer Rosberg be directed to produce the documents
procedures to be followed
                                identified in attached Exhibits A3 and A4.
(e.g. oral or in writing,
verbatim, transcript or
                                This Court respectfully requests that the Central Authority
summary, cross-
                                direct Bo Esbech and Christian Romer Rosberg to appear,
examination, etc) (Article 3,
                                either in person, by video conference, or by audio recording,
i and 9)
                                on or before January 31, 2022

                                This Court respectfully requests that the attorneys of the
                                Plaintiff be permitted to examine and cross-examine Bo
                                Esbech and Christian Romer Rosberg and that the witnesses be
                                directed to answer such questions, relating to matters outlined
                                in attached Exhibits A1 and A2.

                                This Court respectfully requests that the examination be
                                permitted to be conducted in accordance with the Danish rules
                                of taking evidence.

                                This Court respectfully requests that the examination be
                                conducted via video conference due to Covid 19-related
                                restrictions and to allow U.S. counsel to join the hearing.

                                This Court respectfully requests that the testimony be recorded
                                by audio recording and that Align be permitted to request such
                                audio recordings following the examination.

                                This Court respectfully requests that a translator be present to
                                provide simultaneous translation of the examination.

                                Costs incurred in relation to the deposition examination (court
                                reporter, video recorder, simultaneous translation) shall be at
                                Plaintiffs’ expense.
                                This Court respectfully requests that you notify this Court; the
14. Request for notification
                                representatives of the parties as indicated above; the witnesses
of the time and place for the
execution of the Request

                                              6
     Case 6:20-cv-00979-ADA Document 160-1 Filed 09/03/21 Page 8 of 12




 and identity and address of      from whom evidence is requested a indicated above; and other
 any person to be notified        such person(s) that you deem proper.
 (Article 7)
                                  No judicial personnel of the requesting authority will attend or
 15. Request for attendance
                                  participate.
 or participation of judicial
 personnel of the requesting
 authority at the execution of
 the Letter of Request
 (Article 8)
                                  Plaintiff believes that Bo Esbech and Christian Romer Rosberg
 16. Specification of privilege
                                  do not benefit from any privilege, and do not endorse the
 or duty to refuse to give
                                  assertion of any such privilege or duty.
 evidence under the law of
 the State of origin (Article
 11, b)
                                  Plaintiff will bear the reimbursable costs associated with this
 17. The fees and costs
                                  request in accordance with the provisions of the Hague
 incurred which are
                                  Convention.
 reimbursable under the
 second paragraph of Article
 14 or under Article 26 of the
 Convention will be borne by



So ORDERED and SIGNED this _____ day of ________________, 2021.



                                              The Honorable Alan Albright
                                              United States District Judge




                                                7
       Case 6:20-cv-00979-ADA Document 160-1 Filed 09/03/21 Page 9 of 12



                                              Exhibit A1

                             Topics of Questions to be Put to Bo Esbech

       1.      Conception, design, and development of the technology claimed by U.S. Patent No.
10,383,711 (“the ’711 Patent”).

        2.      Facts and circumstances related to employment at 3Shape, including: the position(s)
held, years of employment, educational background, employment history prior to joining 3Shape,
and the circumstances surrounding hiring and leaving 3Shape.

       3.      Contribution to the subject matter disclosed or claimed in the ’711 Patent.

        4.     Co-development agreements or other collaboration agreements related to the
research and development of the ’711 Patent and/or the technology claimed by the ’711 Patent.

       5.      The prosecution of the ’711 Patent or any related patent.

       6.      All prior art to the ’711 Patent.

       7.      Align’s alleged infringement of the ’711 Patent.

       8.      Any examination, analysis, evaluation, use, reverse engineering, or study of any Align
product.

       9.      Communications and information related to the ’711 Patent.

     10.     The conception, research, and development of any 3Shape product that is allegedly a
commercial embodiment of the ’711 Patent.

       11.     Validity and enforceability of the ’711 Patent.

       12.    The conception, research, and development of 3Shape products that involve color
scanning and/or rescanning features.
      Case 6:20-cv-00979-ADA Document 160-1 Filed 09/03/21 Page 10 of 12



                                              Exhibit A2

                     Topics of Questions to be Put to Christian Romer Rosberg

       1.      Conception, design, and development of the technology claimed by U.S. Patent No.
10,383,711 (“the ’711 Patent”).

        2.      Facts and circumstances related to employment at 3Shape, including: the position(s)
held, years of employment, educational background, employment history prior to joining 3Shape,
and the circumstances surrounding hiring and leaving 3Shape.

       3.      Contribution to the subject matter disclosed or claimed in the ’711 Patent.

        4.     Co-development agreements or other collaboration agreements related to the
research and development of the ’711 Patent and/or the technology claimed by the ’711 Patent.

       5.      The prosecution of the ’711 Patent or any related patent.

       6.      All prior art to the ’711 Patent.

       7.      Align’s alleged infringement of the ’711 Patent.

       8.      Any examination, analysis, evaluation, use, reverse engineering, or study of any Align
product.

       9.      Communications and information related to the ’711 Patent.

     10.     The conception, research, and development of any 3Shape product that is allegedly a
commercial embodiment of the ’711 Patent.

       11.     Validity and enforceability of the ’711 Patent.

       12.    The conception, research, and development of 3Shape products that involve color
scanning and/or rescanning features.
      Case 6:20-cv-00979-ADA Document 160-1 Filed 09/03/21 Page 11 of 12



                                              Exhibit A3
                    Categories of Documents of Bo Esbech to be Inspected

       1.      Documents related to the conception, design, and development of the technology
claimed by U.S. Patent No. 10,383,711 (“the ’711 Patent”).

        2.     Any co-development agreements or other collaboration agreements related to the
research and development of the ’711 Patent and/or the technology claimed by the ’711 Patent.

       3.      Documents related to the prosecution of the ’711 Patent or any related patent.

       4.      All prior art to the ’711 Patent.

       5.      Documents related to Align’s alleged infringement of the ’711 Patent.

        6.      Documents related to any examination, analysis, evaluation, use, reverse engineering,
or study of any Align product.

       7.       Documents related to the conception, research, and development of any 3Shape
product that is allegedly a commercial embodiment of the ’711 Patent.

       8.      Documents related to the validity and enforceability of the ’711 Patent.

        9.      Documents related to your contribution to the subject matter disclosed or claimed in
the ’711 Patent.

         10.     To the extent not otherwise captured by the above requests, any other documents
related to the ’711 Patent.
      Case 6:20-cv-00979-ADA Document 160-1 Filed 09/03/21 Page 12 of 12



                                              Exhibit A4

                       Categories of Documents of Bo Esbech to be Inspected

       1.      Documents related to the conception, design, and development of the technology
claimed by U.S. Patent No. 10,383,711 (“the ’711 Patent”).

        2.     Any co-development agreements or other collaboration agreements related to the
research and development of the ’711 Patent and/or the technology claimed by the ’711 Patent.

       3.      Documents related to the prosecution of the ’711 Patent or any related patent.

       4.      All prior art to the ’711 Patent.

       5.      Documents related to Align’s alleged infringement of the ’711 Patent.

        6.      Documents related to any examination, analysis, evaluation, use, reverse engineering,
or study of any Align product.

       7.       Documents related to the conception, research, and development of any 3Shape
product that is allegedly a commercial embodiment of the ’711 Patent.

       8.      Documents related to the validity and enforceability of the ’711 Patent.

        9.      Documents related to your contribution to the subject matter disclosed or claimed in
the ’711 Patent.

         10.     To the extent not otherwise captured by the above requests, any other documents
related to the ’711 Patent.
